DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1,3-12, and 15 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1,2,4-12, and 14, respectively, of copending Application No. 17/200896 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 1,3-12, and 15 of this application is patentably indistinct from claim 1,2,4-12, and 14, respectively, of Application No. 17/200896. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Although there are some very minor wording differences, the claims are directed to the same invention. Therefore a Terminal Disclaimer is not sufficient to overcome the provisional double patenting rejection.
As noted in MPEP 804IB2: “If a "provisional" statutory double patenting rejection is the only rejection remaining in an application, and that application has an effective U.S. filing date (including any benefit claimed under 35 U.S.C. 120, 121, 365(c), or 386(c) ) that is later than, or the same as, the effective U.S. filing date of at least one of the reference application(s), the rejection should be maintained until applicant overcomes the rejection. In accordance with 37 CFR 1.111(b), applicant’s reply must present arguments pointing out the specific distinctions believed to render the claims, including any amended or newly presented claims, patentable over any applied references.”

Allowable Subject Matter
Claims 16-20 are allowed.
Claims 2,13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the previously-stated reason for allowability of claim 1 still applies.
With respect to claim 9, the prior art does not show the limitations of “responsive to receiving a multicast Domain Name System (mDNS) communication from a non-volatile memory (NVM) subsystem that supports responding to a request for information about subsystem interfaces on a port and that comprises an unregistered IP address, establishing a connection with the NVM subsystem; Office Action Date 10 March 2022 Response Date sending the request for information to a port of the NVM subsystem to obtain discovery information associated with a set of subsystem interfaces that are accessible via the port; and receiving the discovery information associated with the set of subsystem interfaces, the discovery information enabling a host to access at least a subset of the set of subsystem interfaces.”
With respect to claim 16, the prior art does not show the limitations of “responsive to receiving a multicast Domain Name System (mDNS) communication from the NVM subsystem that supports responding to a request for information about subsystem interfaces on a port of the NVM subsystem and that comprises an unregistered IP address, establishing a connection with the direct discovery controller; transmitting to the CDC an initialize connection request protocol data unit that indicates that a subsequent connection enables communication of a kickstart discovery request command; sending the request for information to the port to obtain discovery information associated with a set of subsystem interfaces that are accessible via the port; andAtty. Docket No. DC-123595.01 (20110-2456) Office Action Date 10 March 2022 Response Datereceiving the discovery information associated with the set of subsystem interfaces, the discovery information enables enabling the host to access at least a subset of the set of subsystem interfaces.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /GLENN A. AUVE/ Primary Examiner, Art Unit 2186